Citation Nr: 9934083	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-31 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance (NSLI) policy in the face amount of $10,000.  
This is a contested claim.


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel







INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1947.  He died in December 1995.

This appeal involves a contest for the proceeds of the 
veteran's NSLI policy in the face amount of $10,000.  The 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (AOJ) in Philadelphia, Pennsylvania, has 
determined that the proceeds of this policy should be paid to 
[redacted], the veteran's sister, pursuant to the last change of 
beneficiary of record, dated on March 22, 1991.  The 
appellant, [redacted], the veteran's wife from 1949 until his death, 
has appealed this determination.


FINDINGS OF FACT

1.  The veteran had a NSLI insurance policy in the face 
amount of $10,000 in force at the time of his death in 
December 1995.

2.  He executed several beneficiary designations during his 
lifetime.

3.  In September 1978, he signed a change of beneficiary form 
designating [redacted] as the sole principal beneficiary of his NSLI 
insurance policy.

4.  On March 22, 1991, he signed a change of beneficiary form 
designating [redacted], his sister, as the sole principal 
beneficiary of this policy.

5.  At the time that the veteran signed the change of 
beneficiary form dated on March 22, 1991, designating [redacted] 
as his sole principal beneficiary, he had the mental capacity 
to comprehend the nature and significance of his act, 
recognize the objects of his bounty, and appreciate the 
consequences of his act, uninfluenced by any mental 
delusions.


CONCLUSIONS OF LAW

1.  The veteran possessed the necessary testamentary capacity 
to perform a testamentary act on March 22, 1991 when he named 
[redacted] as the sole principal beneficiary of his NSLI policy.  
38 C.F.R. § 3.355 (1998).

2.  [redacted] is the last named beneficiary of the veteran's 
NSLI policy, and the person entitled to the proceeds thereof.  
38 U.S.C.A. § 1917 (West 1991); 38 C.F.R. § 8.22 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that the veteran did not 
possess the necessary testamentary capacity to perform a 
testamentary act when he changed the beneficiary from her to 
his sister on March 22, 1991.  She contends that the veteran 
had been totally disabled and incompetent since 1985.  She 
further maintains that, if the veteran did possess the 
necessary testamentary capacity, he was unduly influenced by 
his sister to change the beneficiary designation.  The 
appellant notes that [redacted] has been in trouble with the law, 
and she implied that [redacted] cared for the veteran during his 
last years for monetary motives.  The appellant further 
contends that she is in financial need, and that she paid the 
premiums for the policy for many years.

The appellee, the veteran's sister, has not provided specific 
contentions, and relies on the evidence of record.

I.  Background

The veteran applied for and obtained a NSLI policy while in 
service.  The application form named the veteran's mother as 
the sole principal beneficiary for this policy.  In October 
1950, he signed a change of beneficiary form naming the 
appellant, his wife, as the sole principal beneficiary of the 
policy.  In July 1960, he applied for and obtained a total 
disability income rider.

In September 1978, the veteran again signed a change of 
beneficiary form, naming the appellant, [redacted], his wife, as the 
sole principal beneficiary of the NSLI policy.  In 1985, a 
claim for waiver of premiums on the policy and for a total 
disability income payment was received from the veteran.  The 
AOJ subsequently determined that the veteran was totally 
disabled.  In 1985, the veteran was advised that he was 
entitled to a waiver of premiums, and to monthly total 
disability income benefits.

In March 1991, the AOJ received a change of beneficiary form, 
dated on March 22, 1991, naming [redacted], the veteran's sister, 
as the sole principal beneficiary of the veteran's NSLI 
policy.  The beneficiary designation contained the veteran's 
mark, and appeared to contain his signature.  The designation 
was witnessed by [redacted].

After the veteran's death in December 1995, claims for the 
proceeds of the veteran's NSLI policy were received from 
[redacted], and from the appellant.  After receiving statements 
from the appellant, the veteran's claims folder, medical 
records, and guardianship file were obtained for review.

In late 1981, the veteran was hospitalized for surgery for a 
large malignant meningioma of the left frontal lobe.  He was 
provided a course of radiation therapy following the surgery, 
and improved.  Department of Veterans Affairs (VA) 
examinations in December 1981 and November 1984 showed that 
he complained of headaches and a sensory deficit, believed to 
be psychogenic in origin.  He was oriented in all spheres, 
and no significant psychiatric disability was noted.  There 
were some physical residuals from the malignancy and surgery, 
including loss of vision bilaterally.

In February 1985, a regional office determined that the 
veteran was permanently and totally disabled, and entitled to 
receive pension benefits.  

Later in 1985, the veteran submitted a claim for a waiver of 
premiums of his NSLI policy, and a claim for total disability 
income benefits.  The AOJ obtained a copy of the November 
1984 VA examination and the February 1985 regional office 
rating action.  Subsequently, the AOJ determined that the 
veteran was entitled to a waiver of premiums on the insurance 
policy, and entitled to receive monthly disability income 
payments from the total disability income rider.

In June 1988, a letter was received from the veteran's mother 
questioning the veteran's competency, because the veteran was 
sending funds to his wife while they were separated.

A January 1989 VA psychiatric examination revealed that the 
veteran was living alone, and had been separated from his 
wife since 1984.  There was some evidence of anxiety, and 
physical disability was noted, including impaired ambulation, 
headaches, and peripheral neuropathy.  He was able to take 
care of his own personal necessities, he cooked and cleaned 
in his own apartment, and there were no overt signs of 
psychosis.  He indicated that his concentration was impaired 
at times.  Thought processes were organized, and memory was 
adequate.  He was oriented, and speech was logical, relevant, 
and coherent.  The diagnoses included generalized anxiety 
reaction, mild, associated with severe physical problems.  

In a rating in June 1989, the regional office determined that 
the veteran was competent to handle his own affairs.  

The veteran was hospitalized from January 4, 1991, to 
February 14, 1991, for complaints of a recent inability to 
walk without support and urinary and bowel incontinence.  
Various clinical tests resulted in the diagnoses of spinal 
cord stenosis with urinary incontinence, residuals of left 
frontal craniotomy for meningioma, and alcohol abuse with 
early dementia.  The hospital clinical records show that the 
veteran was oriented most of the time during his hospital 
stay, although he showed some confusion at times.  The 
veteran was reluctant to accept a recommendation for nursing 
home placement at first, but towards the end of his 
hospitalization, he agreed to nursing home placement.

The clinical reports show that on January 21, 1991, the 
veteran's wife called five times, and the veteran kept 
hanging up on her.  A day later, it was noted that the 
veteran's sister was objecting to the veteran sending money 
to his wife because of his need to conserve his funds for 
nursing home placement and other needs.  On February 5, 1991, 
it was noted that the veteran had agreed to nursing home 
placement, and that he was no longer sending money to his 
wife.

The veteran was again hospitalized from March 12, 1991, to 
March 19, 1991 for a right scrotal abscess, and a right 
orchiectomy was performed.  The nursing home assessment on 
admission on March 12, 1991, showed that the veteran was 
oriented in all spheres.  On March 14, 1991, it was noted 
again that he was oriented in all spheres.  On the day of 
discharge from the hospital, it was noted that he would be 
returned to the nursing home, and that he was unable to 
comprehend the teachings relating to self-care due to mental 
deficit.

With the submission of the March 22, 1991 beneficiary 
designation, a statement dated on March 21, 1991 was received 
from Thomas White, M.D., a physician from the veteran's 
nursing home.  Dr. White was of the opinion that the veteran 
was of sound mind.  He indicated that the veteran was able to 
make decisions regarding his personal affairs.  On April 2, 
1991, contact was made with the social worker at the nursing 
home.  It was indicated that the change of beneficiary form 
had been witnessed by [redacted], the Director of Social 
Services.  The social worker stated that the veteran had 
signed his name, but that he was not always capable of 
placing his signature on a proper line.  It was noted that 
the felt tip writing above the signature block was the 
veteran's.  The social worker also reported that the veteran 
had wanted to change the beneficiary of his insurance to his 
sister for some time.  The social worker was of the opinion 
that the veteran was competent.

The veteran was again hospitalized from April 5, 1991, to May 
3, 1991, for seizures.  It was noted on the nursing home 
assessment on admission that the veteran was not oriented to 
time, but was otherwise oriented, with some anxiety.  On 
admission, the veteran insisted on feeding himself and was 
described as independent-minded.  Later in the day of 
admission, he knew the date and place.  He had serious 
seizure activity while hospitalized, and his mental activity 
deteriorated.  His communication skills also deteriorated, 
but by the time of hospital discharge to the nursing home, he 
was communicating clearly.  At the time of discharge from the 
hospital, level of orientation was doubtful.

In August 1991, the veteran's sister requested that she be 
appointed guardian for the veteran because he was 
incompetent.

Subsequently, a statement from a physician at the nursing 
home, Joseph Kunz, M.D., dated in July 1992 was received 
indicating that the veteran was incapable of managing his own 
financial affairs due to multiple neurological disabilities.

The veteran was again hospitalized in September 1992 for his 
seizure disorder.  The veteran had other physical problems 
also.  On admission the veteran was barely responsive and 
very difficult to understand.  With treatment, he began to 
talk in short sentences, responded to questions, and seemed 
to be able to follow instructions and commands.  There was 
significant improvement in his mental status.  He was 
returned to the nursing home.  

In a rating in November 1992, the regional office determined 
that the veteran was incompetent to handle his financial 
affairs.

Thereafter, there were some problems naming a guardian, but 
eventually the veteran's sister was named his guardian.  VA 
field examinations to review the veteran's guardianship for 
the years 1992 to 1995 show that the veteran was incompetent 
to handle his financial affairs.  These field investigations 
indicated that the veteran's sister was handling the 
veteran's financial matters properly.

The appellant has submitted several letters and statements, 
which have been summarized in her contentions.  She also 
submitted a copy of the veteran's will, dated in 1960, naming 
her as the sole legatee.

II.  Analysis

Congress has provided that a veteran has the right to name 
any person as the beneficiary of his NSLI policy, and the 
right, subject to certain regulatory criteria, to, at any 
time, change the beneficiary without the consent or knowledge 
of the prior beneficiary.  38 U.S.C.A. § 1917.  The 
regulatory criteria specify that a beneficiary designation 
must be made by notice in writing, signed by the insured, and 
forwarded to the VA.  In addition, a beneficiary designation, 
but not a change of beneficiary, may be made by last will and 
testament.  38 C.F.R. § 8.22.

In this case, the veteran signed several changes of 
beneficiary forms during his lifetime.  He named the 
appellant as the sole principal beneficiary of his NSLI 
policy on beneficiary designations in 1950 and 1978.  
However, in March 1991, he named his sister, [redacted], as the 
sole principal beneficiary of this policy.  The veteran 
attempted to sign this form with a felt pen, and provided his 
mark.  The form was also witnessed.  This was the last 
beneficiary designation made by the veteran during his 
lifetime.  Since this beneficiary designation was executed 
pursuant to regulatory criteria, and pursuant to the 
veteran's right to name or change his beneficiary at any 
time, [redacted] is entitled to the proceeds of the policy.

The appellant has contended that the veteran lacked 
testamentary capacity at the time he made the disputed change 
of beneficiary in March 1991.  In this regard, it has been 
held that, in the determination of mental capacity, Federal 
law governs.  Under applicable Federal criteria, there is a 
general, but rebuttable presumption that every testator 
possesses testamentary capacity.  The burden of proving lack 
of testamentary capacity lies with the person so contesting.  
Morris v. United States, 217 F.Supp. 220 (N.D. Tex. 1963).  
Generally, the capacity of the insured to change the 
beneficiary is measured by tests applicable to the capacity 
of a testator in executing a will.  To have the necessary 
mental capacity, it has been stated that the insured must 
have clearness of mind and memory sufficient to know the 
nature of the property for which he is about to name the 
beneficiary, the nature of the act which he is about to 
perform, the names and identities of those who are natural 
objects of his bounty, his relationship towards them, and the 
consequences of his act, uninfluenced by any material 
delusion.  Frakes v. United States, 228 F.Supp. 475 (N.D. Ga. 
1964).

In order to overturn a beneficiary designation, it must be 
established by the record that the legal elements of 
testamentary capacity were not present at the specific time 
of the designation.  The Board recognizes that there are 
degrees of mental unsoundness or mental weakness, and not 
every degree of mental unsoundness or mental weakness is 
sufficient to destroy or overturn a testamentary instrument.  
The key to the existence of testamentary capacity is the 
ability to comprehend the nature, extent, and disposition of 
one's estate and the person's relationship to those who have 
or might have a claim to his or her bounty.

In this case, the evidence shows that the veteran became 
totally disabled in 1985 for VA purposes.  However, the 
medical evidence shows that for the next few years he was 
mentally capable and competent.  Total disability due to 
physical disability is not the same as mental incompetence.  
Beginning in early 1991, the veteran did begin to experience 
increasingly more severe physical and mental problems.

The veteran was hospitalized in January and February 1991, 
and again in March 1991, for various physical problems.  
There was also some evidence of mental deterioration, with a 
diagnosis of mild dementia, manifested by some confusion at 
times.  However, the clinical notes for these two periods of 
hospitalization show that, generally, he was oriented and 
capable of understanding a testamentary act.  In this regard, 
a statement from a physician at the nursing home, dated one 
day prior to the beneficiary change, noted that the veteran 
was of sound mind and able to make decisions regarding his 
personal affairs.  Further, a social worker at the nursing 
home confirmed that the veteran did have problems signing his 
name, but, in fact, did sign the signature block on the 
beneficiary change.  She also was of the opinion that the 
veteran was competent mentally.  She noted that the veteran 
had wanted to change the beneficiary for some time.

The appellant has not provided any medical evidence, or 
evidence from disinterested persons, to establish that the 
veteran lacked testamentary capacity when he signed the 
beneficiary designation on March 22, 1991.  The record 
indicates that she had been separated from the veteran for 
some time, and the clinical notes from the veteran's period 
of hospitalization in January and February 1991 show that she 
and the veteran did argue over the telephone.  It was also 
noted that the veteran had stopped sending her money, 
apparently for good cause.  In addition, this disposition of 
the proceeds of his NSLI could be considered as a recognition 
of his sister's help in caring for him.  Finally, it is noted 
that the veteran began experiencing seizures in April 1991, 
and that his mental condition deteriorated thereafter.  
However, for the weeks before, as previously indicated, the 
record shows that the veteran had the necessary mental 
capacity to make a testamentary act.  It is the veteran's 
mental capacity at the time and on the date that he changes 
the beneficiary that is important, and not some later period.

Aside from her allegations, the appellant has not provided 
any independent evidence that the veteran lacked testamentary 
capacity when he signed the beneficiary designation on March 
22, 1991.  In view of the other evidence, she has not 
maintained her burden of proof to show that the veteran 
lacked the necessary mental capacity to make a testamentary 
act on the date and at the time in question.  The appellant 
has not demonstrated by a preponderance of the evidence that 
the veteran lacked the necessary testamentary capacity to 
make a testamentary act when he signed the beneficiary 
designation on March 22, 1991.  38 C.F.R. § 3.355.

The law also provides that a beneficiary designation may not 
be valid if there is undue influence placed upon the insured 
to change the beneficiary of the policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence of dominion, as exercised at the time and under the 
facts and circumstances of the case which destroys the free 
agency of the testator and substitutes in the place thereof 
the will of another.  Long v. Long, 125 S.W.2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  Lyle v. 
Bentley, 406, F.2d (325) 5th Cir. 1969).  

In this case, the veteran was physically diminished, and even 
mentally diminished somewhat, when he signed the beneficiary 
designation in March 1991.  However, the appellant has not 
demonstrated by any independent source that, in fact, the 
appellant used undue influence to overpower or subvert the 
mind of the veteran at the time of the execution of the March 
1991 change of beneficiary form.  Aside from her own 
allegations, the appellant has not submitted any evidence 
from disinterested witnesses to show that undue influence was 
used to change the beneficiary to [redacted].  In fact, the 
social worker at the nursing home indicated that the veteran 
had desired to make such change on different occasions.  
Again, aside from the appellant's unsubstantiated 
allegations, there is no independent evidence to show that 
the nursing home staff was part of any conspiracy to prevent 
the appellant from receiving funds or the proceeds of the 
NSLI policy.  While [redacted] may have had the opportunity to 
exert undue influence, a mere allegation is not sufficient 
proof that undue influence or fraud was actually performed.

The appellant also maintains that she was the beneficiary of 
the veteran's last will and testament.  However, a NSLI 
policy represents a contract between the veteran and the 
Government.  The veteran has the right to name any person as 
the beneficiary of this policy, and the right to, at any 
time, change the beneficiary without the consent or knowledge 
of a prior beneficiary.  Such a change of beneficiary is not 
subject to any provisions in a person's will.  The appellant 
has also argued that she should get the proceeds because she 
paid the premiums of the policy for many years, and is in 
need.  Again, the veteran has the right to name any person as 
the beneficiary, without regard to whoever pays the premiums.  
The proceeds of the policy belong to the last named 
beneficiary upon the veteran's death, even though premiums 
were paid by someone else.  A person's relationship, 
including the relationship of being a wife to the insured, 
has no bearing on the veteran's right to name any person as 
the beneficiary.  Finally, the equity and fairness of the 
veteran's choice in naming a beneficiary are not part of the 
legal criteria or requirements upon which to decide who may 
be entitled to the proceeds of the NSLI policy.  The proceeds 
of the policy are not subject to equitable process.

For the above reasons, the Board concludes that [redacted] is the 
last named beneficiary of the veteran's NSLI policy, and is 
properly designated to receive the proceeds of this policy.


ORDER

[redacted] is the last validly designated beneficiary of the 
veteran's NSLI policy, and is entitled to the proceeds 
thereof.  Accordingly, the appellant's appeal is denied.  
This decision constitutes the final administrative denial of 
the appellant's claim.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 



